COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
CRUZ ELENA GUERRA,                                               No. 08-16-00302-CV
                                                §
                          APPELLANT                                 Appeal from the
                                                §
V.                                                                210th District Court
                                                §
OSCAR R. QUEZADA, M.D. AND                                     of El Paso County, Texas
EL PASO HEALTHCARE SYSTEM,                      §
LTD. D/B/A DEL SOL MEDICAL                                       (TC# 2014-DCV1504)
CENTER,                                         §

                          APPELLEES             §

                                       JUDGMENT

       The Court has considered this cause on Appellant’s motion to dismiss the appeal and

concludes that the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. Costs of the appeal are taxed against Appellant. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JANUARY, 2017.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.